ORDER

PER CURIAM.
Movant, Robert Kuhlenberg, appeals from the judgment denying his Rule *49729.151 motion for post-conviction relief after an evidentiary hearing. We previously affirmed his convictions for two counts of forcible rape in violation of 566.030, RSMo 2000. State v. Kuhlenberg, 981 S.W.2d 617 (Mo.App.1998). The motion court initially denied Movant’s Rule 29.15 motion without a hearing, but we reversed and remanded for a hearing. Kuhlenberg v. State, 54 S.W.3d 705 (Mo.App.2001). Movant now contends the motion court clearly erred in denying his claim of ineffective assistance of counsel for failing to present evidence that his victim offered to change her story in exchange for a monetary payment.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. Unless otherwise indicated, all Rule refer-enees are to the Missouri Court Rules (2002).